ATTORNEY
'        GRIEVANCE COMMISSION                         •       IN THE
OF MARYLAND                                           •       COURT OF APPEALS
                                                      •       OF MARYLAND
       Petitioner
                                                      •       Misc. Docket AG
v.                                                    •       No. 130
                                                      •       September Term, 2016
JAMES ROBERT JORDAN SCHELTEMA

               Respondent

                    ***********************************************


                                             ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736 and Respondent's acknowledgement therein that sufficient evidence

exists to sustain allegations that he committed professional misconduct in violation of Rules

8.4(b)(c) & (d) of the Maryland Lawyers' Rules of Professional Conduct in effect at the time of

the misconduct, it is this 18th    day of           July           ,2017,

       ORDERED, that James Robert Jordan Scheltema, Respondent, is hereby disbarred by

consent from the practice of law in this State, effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of James Robert Jordan

Scheltema from the register of attorneys in this Court, notify Respondent of the filing of this

order in accordance with Maryland Rule 19-742(a)(1), and comply with the notice provisions set

forth in Maryland Rule 19-761(b).




                                                          /s/ Sally D. Adkins
                                                                    Judge